IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 30 WM 2022
                                              :
                   Respondent                 :
                                              :
                                              :
             v.                               :
                                              :
                                              :
DAARON ANTHONY SHEARS,                        :
                                              :
                   Petitioner                 :


                                      ORDER



PER CURIAM

     AND NOW, this 17th day of October, 2022, the Application for Extraordinary Relief

is DENIED.